Citation Nr: 1027910	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory 
disability.

2.  Entitlement to service connection for muscle pain, claimed as 
due to undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms 
including tremor, memory loss and sleep disturbance, claimed as 
due to undiagnosed illness.

4.  Entitlement to service connection for abnormal weight loss, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for headaches, claimed as 
due to undiagnosed illness.

6.  Entitlement to service connection for joint pain, claimed as 
due to undiagnosed illness.

7.  Entitlement to service connection for fatigue, claimed as due 
to undiagnosed illness.

8.  Entitlement to service connection for depression, claimed as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The RO denied service connection for a respiratory condition; 
muscle pain; neurological symptoms including tremor, memory loss 
and sleep disturbance; abnormal weight loss; headaches; joint 
pain; fatigue; and depression, all claimed as due to undiagnosed 
illness, in an April 2001 rating decision and properly notified 
the Veteran, who did not appeal that decision.

2.  Evidence received since the April 2001 rating decision is not 
cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claims.

3.  The Veteran is not shown to have any current disability 
manifested by respiratory disability; muscle pain; neurological 
symptoms including tremor, memory loss and sleep disturbance; 
abnormal weight loss; headaches; joint pain; fatigue; or 
depression, or to have had such disability at any time during the 
appeal period.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claims 
for entitlement to service connection for a respiratory 
condition; muscle pain; neurological symptoms including tremor, 
memory loss and sleep disturbance; abnormal weight loss; 
headaches; joint pain; fatigue; and depression, all claimed as 
due to undiagnosed illness, are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for disability manifested by a respiratory 
condition; muscle pain; neurological symptoms including tremor, 
memory loss and sleep disturbance; abnormal weight loss; 
headaches; joint pain; fatigue; or depression, to include as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's application to reopen the claims for 
service connection, the Board finds that in view of its favorable 
disposition with respect to reopening the claims, all 
notification and development action needed to fairly adjudicate 
these matters has been accomplished.

Concerning a decision on the merits of the service connection 
claims, complete notice was sent in letters dated in November 
2004 and March 2006, and the claims were readjudicated in a May 
2006 statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran a physical 
examination, obtained a medical opinion as to the etiology of the 
claimed disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file, 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Although it appears that the RO has reopened the previously 
denied claims for service connection for a respiratory condition; 
muscle pain; neurological symptoms including tremor, memory loss 
and sleep disturbance; abnormal weight loss; headaches; joint 
pain; fatigue; and depression, all claimed as due to undiagnosed 
illness, regardless of how the RO ruled on the question, the 
Board must determine for purposes of jurisdiction whether there 
is new and material evidence sufficient to reopen the claims.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran submitted his original claim for service connection 
for a respiratory condition; muscle pain; neurological symptoms 
including tremor, memory loss and sleep disturbance; abnormal 
weight loss; headaches; joint pain; fatigue; and depression, all 
claimed as due to undiagnosed illness in July 1999.  The RO 
denied the claim in an April 2001 rating decision, finding that 
the medical evidence had not identified the symptoms as related 
to undiagnosed illness.  Although the RO provided notice of the 
denial, the Veteran did not file an appeal.  (Statements received 
from the Veteran and his representative in April 2001 and May 
2001 were not accepted by the RO as notices of disagreement with 
respect to the April 2001 rating decision, but rather as claims 
for service connection for the claimed disabilities as due to 
mercury poisoning.  A December 2002 rating decision adjudicated 
the mercury poisoning issue; after issuance of a statement of the 
case in July 2004, the Veteran did not perfect his appeal with 
respect to the December 2002 rating decision.)  Therefore, the 
RO's decision of April 2001 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence of record at the time of the April 2001 rating 
decision included the Veteran's service treatment records; a 
private physician's statement noting a history of mercury 
toxicity; and a VA examination report dated in September 2000 
which described the Veteran's history of multiple symptoms that 
had resolved or largely resolved and attributed them to the 
Veteran's mercury toxicity and not to undiagnosed illness.  

In July 2004 the RO determined that the Veteran was attempting to 
reopen his previously denied claims for service connection for a 
respiratory condition; muscle pain; neurological symptoms 
including tremor, memory loss and sleep disturbance; abnormal 
weight loss; headaches; joint pain; fatigue; and depression, all 
claimed as due to undiagnosed illness.  

A VA examination report dated in April 2004 attributed his 
claimed disorders to undiagnosed illness.  

Upon review of the record, the Board finds that evidence received 
since the April 2001 rating decision is new and material.  
Specifically, the April 2004 VA examination report provided 
medical evidence attributing his claimed symptoms to an 
undiagnosed illness.  Thus, this evidence relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims, and 
the claims of entitlement to service connection for a respiratory 
condition; muscle pain; neurological symptoms including tremor, 
memory loss and sleep disturbance; abnormal weight loss; 
headaches; joint pain; fatigue; and depression, all claimed as 
due to undiagnosed illness, are reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service Connection

The Board has considered whether adjudicating the claims on the 
merits at this time would prejudice the Veteran.  In this case, 
the Veteran has been provided with pertinent laws and regulations 
regarding service connection.  He has been given the opportunity 
to review the evidence of record and submit arguments in support 
of his claims.  His arguments have focused squarely on the issue 
of service connection, not whether new and material evidence has 
been submitted.  Therefore, the Board may proceed with these 
claims without prejudice to the Veteran.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, service-connected disability compensation may be 
paid to: (1) a claimant who is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving the skin, muscle or joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, and gastrointestinal 
signs or symptoms.  38 C.F.R. § 3.317(a), (b).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Also, "chronic" refers 
to disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6- month period.  The 6- month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317, but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran's service treatment records show complaints of weight 
loss, a resolved episode of stress reaction, and insomnia.  

A March 2000 VA outpatient treatment record noted the Veteran had 
no current psychiatric diagnosis; an acute adjustment reaction 
had resolved.

A VA examination in September 2000 found a history of multiple 
symptoms which resolved or essentially resolved since the onset 
of chelation therapy in November 1999, including headaches, 
tremor, fatigue, anorexia, weight loss, memory loss, sleep 
disturbance, depression, and diffuse arthralgias and myalgias.  
Pulmonary function tests were normal.  The examiner believed that 
the Veteran's former symptoms were attributable to mercury 
toxicity and not to undiagnosed illness.

An October 2002 statement from F.W.G., D.O., M.D., noted that the 
Veteran had been evaluated in February 2000 for multiple 
symptoms.  Treatment over the next ten months to provoke heavy 
metal release into the urine alleviated the Veteran's symptoms of 
depression, anxiety, insomnia, hand tremors, and short-term 
memory loss.  Dr. G. stated that the Veteran was now symptom-free 
and had returned to work as a commercial airline pilot.

A VA Gulf War Guidelines examination in April 2004 noted that the 
Veteran's symptoms had significantly improved by the time he 
returned to work in June 2001.  The examiner stated that since 
that time he had improved further and was now "completely 
asymptomatic."  The Veteran's "appetite is good, weight is 
180...he sleeps well, he has no muscular or joint pains, energy 
levels are good without fatigue, he has no headaches, he is not 
depressed, there is no tremor, memory has recovered."  After 
consultation with a VA environmental physician, the examiner 
stated that the Veteran had had a prolonged illness manifested by 
multiple symptoms including fatigue, headaches, myalgias, 
arthralgias, depression, insomnia, localized tremor, and memory 
compromise.  "He has completely recovered."  The examiner 
stated that based upon a "lack of scientific evidence of mercury 
poisoning from vaccines, it is less likely as not caused by the 
inoculations in the service or other proven source of mercury 
poisoning in the service (it would be speculative to indict enemy 
weapons as such a source.)  "  He went on to say "it is most 
likely that his illness or illnesses were caused by Persian Gulf 
Syndrome and represent multisystem undiagnosed illness."

Based on the evidence above, the Board finds that the 
symptomatology of which the Veteran has complained has not 
resulted in a disability which can be said to have resulted in 
"objective indications of chronic disability" including both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification pursuant to 38 C.F.R. § 
3.317(a)(2).  As such, the requirements for entitlement to 
service connection for an undiagnosed illness under 38 C.F.R. § 
3.317 have not been met.

Service connection for a respiratory condition; muscle pain; 
neurological symptoms including tremor, memory loss and sleep 
disturbance; abnormal weight loss; headaches; joint pain; 
fatigue; and depression is also not warranted on a direct basis.  
The April 2004 VA examiner specifically found no current 
disability related to any of these symptoms.  As above, current 
disability is required in order to establish service connection.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Further, there is no evidence that the Veteran had the claimed 
disabilities at any time from when he first attempted to reopen 
his previously denied claims.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  It appears from the medical evidence of record that 
his symptoms essentially resolved in 2001.  Service connection 
may not be granted for a diagnosis of a disability by history.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).


ORDER

As new and material evidence has been received, the claims for 
service connection for the disabilities listed on the title page 
are reopened and the appeal is granted to this extent only.

Service connection for a respiratory disability, claimed as due 
to undiagnosed illness is denied.

Service connection for muscle pain, claimed as due to undiagnosed 
illness is denied.

Service connection for neurological symptoms including tremor, 
memory loss and sleep disturbance, claimed as due to undiagnosed 
illness, is denied.

Service connection for abnormal weight loss, claimed as due to 
undiagnosed illness is denied.

Service connection for headaches, claimed as due to undiagnosed 
illness is denied.

Service connection for joint pain, claimed as due to undiagnosed 
illness is denied.

Service connection for fatigue, claimed as due to undiagnosed 
illness is denied.

Service connection for depression, claimed as due to undiagnosed 
illness is denied.



___________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


